Title: From George Washington to David Stuart, 26 July 1789
From: Washington, George
To: Stuart, David



Dear Sir,
New York 26th July 1789

In the first moments of my ability to sit in an easy chair (and that not entirely without pain) I occupy myself in acknowledging the receipt of, and thanking you for your letter of the 14th instt.
Although my time (before I was confined) had been, and probably now will be, much engaged, yet, your communications—without any reserve—will be exceedingly grateful & pleasing to me. While the eyes of America—perhaps of the world—are turned to this Government; and many are watching the movements of all those who are concerned in its Administration, I should like to be informed through so good a medium, of the public opinion of both men & measures; and of none more than myself—not so much of what may be thought the commendable parts, if any, of my conduct, as of those wch are conceived to be blemishes. The man who intends no wrong is not likely to commit any capitol errors—consequently, will never be unwilling to learn what is ascribed to him as foibles. If they are really such, the knowledge of them (in a well disposed mind) will go more than half way towards effecting a reform. If they are not errors, he can explain & justify the motives which governed him. At a distance from the theatre of action, truth is not always related without embellishments, & sometimes is entirely perverted from misconception; or want of knowing the causes which have produced the conduct of which

complaint is made. This leads me to think that a system which I found it indispensably necessary to adopt upon my first coming to this City, might have undergone severe strictures; & have had motives very foreign from those that governed me, ascribed as causes therefor. I mean 1st returning no visits—2d appointing particular days for receiving them (not to the exclusion however of visits on any other days from friend or others under particular circumstances)—and 3d at first entertaining no company; and afterwards, until I was confined by my late illness, confining it to official characters. I was satisfied in a very few days after my arrival at this place, of the necessity of the two first, and that no business could be done without—for, by the time I had done breakfast, thence ’till dinner, & afterwards ’till bed time, I could not dispatch one (ceremonius) visit before I was called to another—so that in fact I had no leizure to read, or answer the dispatches which were pouring in from all quarters. and with respect to the 3d matter, I early recd intimation through many respectable channels that its adoption was not less essential than that of the other two—if the President meant to preserve the dignity & respect which was due to the first Magistrate—for that a contrary conduct had involved the late Presidents of Congress in insuperable difficulties, and the Office (in this respect) in perfect contempt—for the Table was considered as a public one, and every person who could get introduced to the President, conceived that he had a right to be envited to it. This, altho’ the Table was always crowded (and with mixed company; & the President viewed in no other light than as Maitre de Hotel) was in its nature impracticable; and as many offences were given as if no Table had been kept. The Citizens of this place saw & regretted this—and the principal members of Congress, in both Houses, were so strongly impressed with the impropriety & degrading situation to wch these characters had been reduced, that it was the prevailing opinion that the President of the U.S. should neither give, or receive invitations; some, from a belief (independent of the circumstance I have mentioned) that there was no other way of commanding permanent respect, although it might undergo unfavourable strictures at first. But to this I had two objections—both powerful ⟨in

my⟩ mind—first, the novelty of it would, I well knew, be considered as an ostentatious imitation, or mimickry of Royalty—and secondly, that so great a seclusion wd stop the avenues to useful information from the many, & make me dependent on the few, in whose vortex I moved. But to hit upon a discriminating medium, was found more difficult than it appeared to be at first view—for, if the Citizen⟨s at⟩ large were to be ⟨mutilated⟨ine could be drawn; as all of de⟨cent appea⟩rance would look for it, which ⟨mutilated⟩d plunge me into the labyrinth I was endeavouring to avoid. Upon the whole it was thought best to confine my invitations, to official characters and strangers of distinction. This line I have hitherto pursued—whether it may be found best to adhere to, or depart from it in some measure, must be the result of experience & information. So strongly had the Citizens of this place imbibed an idea of the impropriety of my accepting invitations to dinner, that I have not received one from any family (although they are remarkable for hospitality, and tho’ I have received every civility and attention possible from them) since I came to the City; except dining with the Governor on the day of my arrival. So that, should this make an article of impeachment, there will be one good reason at least for my not dining out—to wit—never having been asked to do so.
One of the Gentlemen whose name is mentioned in your letter, though ⟨high ton⟩ed, has never, I believe, appeared with more than two horses in his Carriage—but it is to be lamented that he, and some others, have stirred a question which has given rise to so much animadversion; and which I confess, has given me much uneasiness, lest it should be supposed by some (unacquainted with facts) that the object they had in view was not displeasing to me—whereas the truth is—the question wa⟨s moved bef⟩ore I arrived, without my privity ⟨or knowledg⟩e—and urged after I was apprised of it, ⟨contr⟩ary to my opinion; for I ⟨foresaw and predicted the reception it has⟩ met with, ⟨and the use that would be made⟩ of it by the ⟨adversaries of the government. Happily,⟩ the mat⟨ter is now done with, I hope never to⟩ be revived. The opposition of the Senate to the discrimination in the Tonnage Bill, was so adverse to my ideas of justice & policy, that, I should have suffered it to have passed

into a Law without my signature, had I not been assured by some members of that body, that they were preparing another Bill which would answer the purpose more effectually without being liable to the objections, & to the consequences which they feared would have attended the discrimination which was proposed in the Tonnage Law. Why they keep their doors shut, when acting in a Legislative capacity, I am unable to inform you; unless it is because they think there is too much speaking to the Gallery in the other House, and business thereby retarded.
Your letter is the first intimation I ever received of any defect in the title, or of any claim to the Land called Claibornes—It is hardly to be conceived that Philip Whitehead Claiborne, who was the brother (and as you say Executor) to William Claiborne, for the payment of whose debts it was sold, shd have joined in the Conveyance of land to which he himself had a right, by Entail. Admit this, and bad motives must be ascribed to the action—viz.—a knowledge that his son, if the Entail was good, would not be barred by his Conveyance (if no act of assembly, or Writ of Ad quadamnum had previously docked it.) Such a suspicion I cannot harbour of that Gentleman, because he always supported a fair character. To the best of my recollection, there are some papers in the Garret at Mount Vernon, which belong to the Estate of Mr Custis—in making a hasty arrangement of my own, I came across them, & had them put into a Trunk or box by themselves—from a cursory inspection, they appeared altogether unimportant, or I should have sent them to you—and in another Trunk in my study there are Papers which relate to my accts and transactions with that Estate—possibly (for I do not think it probable) you may find something in one or the other of them that may be useful—If in the first, I wish, if they are deserving of the Carriage, you would take them home—the others may be necessary for my own security; and therefore I would not have them removed—The decree of King Willia⟨ms⟩ Court will not, I fear, avail much, for I do n⟨ot⟩ conceive that it could extend (if there was an Entail in force) beyond the life of William Claiborne if then living—or that P.W. Claiborne’s act could bind his Son. Your trouble in this, and the other disputes in which the Estate is involved,

will I perceive be very great. That your success may be equal thereto, I sincerely wish—We shall be anxious after the decisions to learn the result.
I am much mistaken if I did not in the year 1778 convey both the King William and the King & Queen Lands to Mr Custis by Deeds executed at Camp before Colos. Harrison, Mead and many others as Witnesses to prove it in the General Court; and this in the presence of Mr Custis. If it was not recorded for want of due proof, I am ready to re-acknowledge the same Deed, or a copy of it, for I recollect pretty well taking the opinion of Colo. Harrison upon the nature of the Conveyance. And if my memory has not failed me, you will find some mention of the matter in one of my letters to Mr Custis, now in your possession, which you called upon me sometime ago to authenticate.
Mr Dandridge gave me an order upon Mr Brown (of Kentucky) for £800, to be applied if received, to the credit of Mr Custis’s Estate—but the order was protested, and Mr Dandridge has been advertised thereof.
Nothing would give me more pleasure than to serve any of the descendants of General Nelson—of whose merits when living, no man could entertain a higher opinion than I did; at the sametime I must confess, there are few persons of whom I have no personal knowledge, or good information, that I would take into my family, qualified for the duties of which, many things are ⟨re⟨quisite—to wit—a good address, abilities a⟨bove⟩ mediocrity, secresy & prudence, attention and industry, good temper, and a capacity and disposition to write correctly & well, & to do it obligingly. Most Clerkships will, I presume, either by Law or custom, be left to the appointmt of their principals—little expectation therefore could Mr Nelson or any stranger have from this source. This latter consideration added to the desire I feel of serving the son of my old friend & acquaintance, has enduced me, at all hazards, to offer Mr Thos Nelson (his Son) a place in my family.
I shall not trouble you with Legislative, or any other details that are recited in the Public Gazettes; but I have sent you the Journals of the Senate as far as they have been published and handed to me. If the Successor of Mr Richards would get the

Federal Gazette (Published by Mr Fenno) from this City, it would enable him to collect all the transactions, & news of this theatre. My best wishes in which Mrs Washington and all around me join, attend Mrs Stuart yourself and all the family—and I am Dear Sir Your Affecte friend & Servt

Go: Washington

